          Case: 1:20-cv-00070-SA-DAS Doc #: 1 Filed: 04/14/20 1 of 4 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION


FREDRICK GORDON                                                                           PLAINTIFF


VS.                                                                     1:20cv70-SA-DAS
                                                             CAUSE NO. _____________________


VERTEX AEROSPACE LLC                                                                   DEFENDANT

                                                                        JURY TRIAL DEMANDED


                                                COMPLAINT


          This is an action to recover actual and punitive damages for race discrimination in violation

of Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981. The following facts support the

action.

                                                   1.

          Plaintiff FREDRICK GORDON is an adult resident citizen 1692 North Oliver, Brooksville,

Mississippi 39739. Plaintiff is a black male.

                                                   2.

          Defendant VERTEX AEROSPACE LLC is a limited liability company. Defendant may be

served with process by service upon its registered agent, Corporate Creations Network, Inc., 232

Market Street, #1600, Flowood, Mississippi 39232.           Defendant is in the business of airplane

maintenance.




00345871.WPD
         Case: 1:20-cv-00070-SA-DAS Doc #: 1 Filed: 04/14/20 2 of 4 PageID #: 2




                                                    3.

        This Court has federal question jurisdiction under 28 U.S.C. § 1331 and civil rights

jurisdiction under 28 U.S.C. § 1343, to redress claims arising under the Civil Rights Act of 1964,

as amended by the Civil Rights Act of 1991, and 42 U.S.C. § 1981.

                                                    4.

        In 2008, Plaintiff was hired by Dyncorp to work as a servicer at Columbus Air Force Base,

in Columbus, Mississippi. Sometime later, he was promoted to the position of mechanic.

                                                    5.

        In 2012, L-3/Vertex assumed the contract from Dyncorp, and Plaintiff was later moved to

a painter position.

                                                    6.

        In 2013, Plaintiff retired and left his employment with L-3.

                                                    7.

        Around September 2017, Plaintiff was hired back by L-3 as a mechanic. Plaintiff’s lead man

was Chuck Marlin.

                                                    8.

        Often Marlin would instruct Plaintiff to check an airplane for discrepancies.    Plaintiff was

not told to fill out any paperwork when doing this at the direction of Marlin. Plaintiff was also

assigned his own inspections, would perform them, would complete his paperwork, and sign off on

it.




00345871.WPD                                       -2-
         Case: 1:20-cv-00070-SA-DAS Doc #: 1 Filed: 04/14/20 3 of 4 PageID #: 3




                                                   9.

        Plaintiff’s supervisor was John Callahan. Callahan, as well as Plaintiff’s lead man, Marlin,

are both white and are racists.

                                                  10.

        On or about January 7, 2019, Plaintiff was terminated from his employment. Vertex falsely

claimed that Plaintiff had falsified documents. Specifically, Vertex claimed that Plaintiff performed

a pre-flight inspection that another person, Cynthia Trimble, black, signed as having performed.

This was false.    Plaintiff neither did the inspection, nor signed that he had.   Trimble was also

terminated. Other white employees who had been accused of similar acts, and had, in fact, violated

Vertex work rules, were not terminated.

                                                  11.

        The reason that Plaintiff and Trimble, both black, were terminated after being falsely accused

of falsifying documents was because of the racism of their supervisor and lead man. Plaintiff has

been subjected to discrimination because of his race.

                                                  12.

        Plaintiff has filed an EEOC charge, attached hereto as Exhibit “A,” and received the right to

sue letter, attached hereto as Exhibit “B.”

                                                  13.

        The actions of Defendant against Plaintiff have been intentional and malicious, such that

punitive damages are due.




00345871.WPD                                      -3-
         Case: 1:20-cv-00070-SA-DAS Doc #: 1 Filed: 04/14/20 4 of 4 PageID #: 4




                                                   14.

        Plaintiff has suffered lost income and mental anxiety and stress as a result of Defendant’s

wrongful actions.

                                      REQUEST FOR RELIEF

        Plaintiff requests actual and punitive damages in an amount to be determined by a jury,

reinstatement, as well as reasonable attorneys’ fees, costs, and expenses.

        RESPECTFULLY SUBMITTED, this the 14th day of April, 2020.

                                                FREDRICK GORDON, Plaintiff

                                        By:     /s/ JIM WAIDE
                                                Jim Waide, MS Bar No. 6857
                                                Ron Woodruff MS Bar No. 100391
                                                waide@waidelaw.com
                                                WAIDE & ASSOCIATES, P.A.
                                                332 North Spring Street
                                                Tupelo, MS 38804-3955
                                                Post Office Box 1357
                                                Tupelo, MS 38802-1357
                                                (662) 842-7324 / Telephone
                                                (662) 842-8056 / Facsimile

                                                ATTORNEY FOR PLAINTIFF




00345871.WPD                                       -4-
